 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY L. MANNING,                                No. 2:19-cv-00494 TLN AC (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    UNITED STATES DEPARTMENT OF
      VETERANS AFFAIRS,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se and has been granted leave to do so in forma

19   pauperis. This matter was accordingly referred to the undersigned by Local Civil

20   Rule 302(c)(21). On June 25, 2019, the court ordered plaintiff to show cause why this action

21   should not be dismissed for failure to file with the court a statement that service documents had

22   been submitted to the U.S. Marshal. ECF No. 11. The order stated that the filing of a statement

23   attesting that the necessary documents had been provided to the U.S. Marshal would serve as

24   cause and would discharge this order. Id.

25          Plaintiff has now twice filed a statement that the necessary documents were submitted to

26   the U.S. Marshal on May 6, 2019. ECF Nos. 12, 13. Although the order to show cause was

27   automatically discharged upon the filing of plaintiff’s first statement, the court issues this order to

28   assure plaintiff that the order to show cause has been discharged. No further action is required by
                                                         1
 1   plaintiff at this time. The U.S. Marshal has served the defendant (ECF No. 14), who has 60 days
 2   from the date of service to respond to the complaint, see Fed. R. Civ. P. 12(a)(2).
 3   DATED: July 10, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
